Osr Application eoe Reheabing.
In this injunction suit Wimbish and T. J. Howell filed an intervention and third opposition, claiming to be the owners of certain portions of the land seized under the execution. They prayed to be allowed to join the plaintiff and asked that his injunction be maintained.
As to T. J. Howell, the defendants in execution answered that the property which he claims was seized in error, and that its release had been ordered, so that he can suffer no damage by the judgment rendered herein. As to Wimbish, no answer was filed.
The case was submitted to us without argument or brief on the part of the plaintiffs or intervenors. We did not and do not understand how there can be intervenors in an injunction suit, the result of which is an injunction without affidavit and without bond, and we decided the case simply between the plaintiffs in injunction and defendants. Our decree was intended to reach them and none other, and it will be so construed.
As regards the intervenors, if their property is sought to be sold in execution of the judgment, they have their remedy, which was not intended to be and which is not affected by our decree.
Rehearing refused.